MAJOR, Circuit Judge
(concurring).
I approve the opinion solely because there is substantial support for the Board’s finding that the stock became worthless prior to 1935. The result, however, to my mind, is an injustice to the taxpayers, but one we are powerless, under the circumstances, to correct. Assuming petitioners acted honestly and in good faith as to the year when the deduction should have been claimed, and there is nothing to' indicate to the contrary, it is now poor consolation to suggest that it should have been claimed in 1934. Had this been done, it is reasonable to believe that the taxpayers would have been met with the contention that the proper year was 1935, or, perhaps 1933. In either event, a finding of the Board sustaining such contention would find support in the evidence. The unfair predicament in which an honest taxpayer is placed is illustrated in Mahler v. Commissioner, 2 Cir., 119 F.2d 869, wherein the Commissioner found that the stock became worthless in 1936, the Board of Tax Appeals found that it became worthless in 1932, and the court, as to a part of the stock, concluded that the finding of the Board was without. substantial support and that.it became worthless in 193.4, as claimed by the taxpayer. As stated, however, the evidence in the instant case is such that the finding oí the. Board can not -be ignored.